Citation Nr: 0517545	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-18 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for stomach cancer, 
including as due to exposure to Agent Orange.

3.	Entitlement to service connection for skin cancer, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his sisters


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  At that time the RO, in pertinent part, granted 
service connection for PTSD and awarded a 30 percent 
disability evaluation.  In February 2000, the RO granted a 50 
percent evaluation for the service-connected PTSD.  In 
September 2001, the veteran testified at a Travel Board 
hearing at the RO before the undersigned.

In a June 2002 decision, the Board denied the veteran's 
claims of entitlement to an evaluation in excess of 50 
percent for PTSD, and service connection for stomach and skin 
cancer.  In July 2002, the veteran filed a motion for 
reconsideration of the Board's June 2002 decision.  In 
September 2002, a Deputy Vice Chairman of the Board advised 
the veteran that the Board would vacate the June 2002 
decision and issue a new decision.  In May 2004, the veteran 
submitted a new VA Form 21-22 which appointed The American 
Legion to represent him in the vacating of the Board's prior 
decision and the issuance of a new decision.  Thereafter, in 
a February 2004 decision, the Board vacated the June 2002 
decision which had denied the veteran's claims for a rating 
in excess of 50 percent for PTSD and service connection for 
stomach and skin cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Review of the veteran's case reveals, first, that his service 
medical records (SMRs) are not associated with the claims 
file.  In his July 2002 motion for reconsideration, the 
veteran argued that his service medical records should be 
obtained and that he had experienced skin problems, 
particularly on his hands, while serving in the Republic of 
Vietnam.  He said the problem required "frequent treatment 
with creams" to keep it under control.  The veteran further 
maintained that he experienced problems with hair loss within 
a year of his discharge from service that also required 
medical treatment which included prescribed medication.



The Board agrees that efforts should be made to obtain all 
the veteran's SMRs prior to consideration of his claims for 
service connection for skin and stomach cancer, including as 
due to exposure to Agent Orange.  See 38 U.S.C.A. § 5103A.  
Although the veteran has the burden of submitting evidence in 
support of his claim, VA is required to try to obtain 
pertinent evidence possessed by and in control of the 
Government.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  
Therefore, the RO should seek all the veteran's service 
medical records, with any needed assistance from the veteran.

If any missing SMRs cannot be located and obtained, the RO 
should advise the veteran it would consider alternate proof.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991), Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  VA's Adjudication 
Procedure Manual provides that alternate sources of evidence 
may be utilized in a claim where there are missing records.  
Such sources include statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals and 
clinics, evidence from private physicians by whom the veteran 
may have been treated, especially soon after separation, and 
letters written during service.  VA Adjudication Procedure 
Manual, Manual M21-1, Part III, Paragraph 4.25.

Second, the veteran seeks an initial rating in excess of 50 
percent for his service-connected PTSD.  In support of his 
claim, he submitted February and April 2004 signed statements 
from R.C.D., Ph.D., M.D.  That physician said he last 
evaluated the veteran in April 2001, and that there seemed 
"no doubt about the impairing impact of [the veteran's 
PTSD], which grossly impairs his capacity to function in the 
wider world."  Dr. D. said the veteran was unemployable and 
100 percent disabled with PTSD.  The veteran also submitted a 
February 2004 signed statement from a VA staff physician at 
the VA Medical Center (VAMC) in Decatur, Georgia, who said 
that the veteran last worked in 1979, and was unemployable 
and 100 percent disabled due to the severity of his PTSD.   


The veteran appears to have last undergone VA examination in 
June 1997.  In light of the recent medical statements added 
to the record, the Board believes that he should be afforded 
a new VA psychiatric examination to accurately assess the 
current severity of his service-connected PTSD.  

Third, VA treatment records dated through December 1999 are 
in the claims file, although the February 2004 statement from 
the VA physician, referenced above, suggests that additional 
treatment records may need to be obtained.  See Dunn v. West, 
11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Here, the record suggests that additional VA medical 
evidence might be available that is not before the Board at 
this time.

Finally, an October 1999 letter from the Social Security 
Administration (SSA) indicates that the veteran was awarded 
disability benefits effective from March 1999.  In October 
2000, the SSA responded to the RO's request for the veteran's 
disability records, and advised the RO that the veteran was 
deemed totally disabled for SSA purposes since March 1999 and 
was in receipt of SSA benefits since August 1999.  In his 
July 2002 motion, the veteran contended that the SSA records 
directly address his inability to work and the severity of 
his service-connected PTSD.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records should be 
obtained in connection with his claims.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  

In view of the foregoing, due process requires that this case 
be REMANDED to the RO for the following action:

1.	With any needed assistance from the veteran, 
the RO should contact the National Personnel 
Records Center, and any other appropriate 
State or Federal agency, and request all 
service medical records pertaining to the 
veteran.  The RO should document in the claims 
file all attempts to locate and obtain those 
records.  Once obtained, the records received 
should be permanently associated with the 
claims file.

2.	If the service medical records in question are 
not located, the RO should develop this case 
according to applicable criteria pertaining to 
disposition of cases where SMRs are lost.  
This includes notifying the veteran that he 
can submit alternate evidence, including, but 
not limited to, statements from service 
medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, 
medical evidence from hospitals, clinics, and 
private physicians by which or by whom a 
veteran may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during service, 
pharmacy prescription records, and insurance 
examination reports.

3.	The RO should contact the Social Security 
Administration and request copies of the 
administrative decision and all medical 
records considered in the veteran's claim for 
SSA disability benefits awarded in 1999 (and 
any subsequent disability determination 
evaluations).  All records obtained should be 
associated with the claims file.


4.	If the RO is unable to obtain any of the 
relevant records sought, it shal1 notify the 
veteran that it has been unable to obtain such 
records by identifying the specific records 
not obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect to the 
claim.  38 U.S.C. § 5103A(b)(2).

5.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since 2001.  The RO should 
then request all pertinent medical records 
from these medical providers, if not already 
of record.  In any event, the RO should 
specifically obtain all records associated 
with the veteran's treatment for PTSD, and for 
skin and stomach cancer, at the VAMC in 
Decatur, Georgia, for the period from December 
1999 to the present.  

6.	The veteran should then be scheduled for 
appropriate VA psychiatric examination to 
determine the current severity of his service-
connected PTSD.  1) The examiner should 
indicate, with respect to each of the 
psychiatric symptoms identified, whether such 
symptom is a symptom of the veteran's service- 
connected PTSD.  2) The examiner should also 
provide an opinion concerning the degree of 
social and industrial impairment resulting 
from the veteran's service-connected PTSD, 
including whether the disorder interferes with 
his ability to work and/or renders him 
unemployable.  3) To the extent possible, the 
manifestations of the service- connected PTSD 
should be distinguished from those of any 
other mental disorder found to be present.  4) 
The examiner is specifically requested to 
include in the diagnostic formulation an Axis 
V diagnosis (Global Assessment of Functioning 
Scale) consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th. 
ed. revised, 1994) and an explanation of what 
the assigned score represents.  5) The VA 
examiner is requested to address the opinions 
expressed by Dr. Dean in February and April 
2004 (that the veteran is unemployable due to 
the service-connected PTSD) and the VA 
physician in February 2004 (to the effect that 
that the veteran is unemployable and 100 
percent disabled due to PTSD).  A rationale 
should be provided for all opinions expressed.  
The veteran's claims file should be made 
available to the examiner in conjunction with 
the examination, and the examination report 
should indicate whether the veteran's medical 
records were reviewed.

7.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
skin and stomach cancer, including as due to 
exposure to Agent Orange, and an initial 
rating in excess of 50 percent for PTSD, with 
consideration given to the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) 
pertaining to staged ratings.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the February 2000 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriateaction must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



